139 F.3d 907
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Allen Leroy PETERSON, Plaintiff-Appellant,v.Chase RIVELAND;  Robert Wright;  Harold Kupers;  KatherineKaatz;  John Doe Adams;  John Doe Sukert;  Lt.John Doe Fitzpatrick, Defendants-Appellees.
No. 96-36132.
United States Court of Appeals, Ninth Circuit.
Jan. 13, 1998.Submitted Feb. 9, 1998**

Appeal from the United States District Court for the Western District of Washington Robert J. Bryan, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Allen Leroy Peterson, a Washington state prisoner, appeals pro se the district court's summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.


3
Because Peterson failed to submit evidence that he had a serious medical condition, the district court did not err by granting summary judgment for defendants on his Eighth Amendment claim.  See Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976);  Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir.1994).


4
Because Peterson failed to submit evidence that he suffered an actual injury, the district court did not err by denying his motion to compel defendants to provide him with a pen with black ink.  See Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 2178-80, 135 L.Ed.2d 606 (1996);  Hiser v. Franklin, 94 F.3d 1287, 1294 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 1106, 137 L.Ed.2d 308 (1997).


5
Because Peterson also failed to present evidence of bias during the district court proceedings, the district court did not err by denying his request that the district court and magistrate judge recuse themselves.  See Liteky v. United States, 510 U.S. 540, 555-56, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994);  United States v. Chischilly, 30 F.3d 1144, 1149 (9th Cir.1994).


6
Finally, the district court did not abuse its discretion either by denying Peterson's motion for appointment of counsel, see Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991), or by denying Peterson's motion for a default judgment, see Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.1986).


7
We have considered Peterson's remaining claims and reject them as without merit.


8
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3